NUMBER 13-10-00227-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

ALVARO SANCHEZ,                                                               Appellant,

                                            v.

OMAR LUCIO, CAMERON COUNTY SHERIFF, ET AL.,         Appellees.
____________________________________________________________

  On “Order Adopting Magistrate Judge’s Report and Recommendation”
____________________________________________________________

                          MEMORANDUM OPINION
       Before Chief Justice Valdez and Justices Yañez and Garza
                      Memorandum Opinion Per Curiam

       Appellant, Alvaro Sanchez, attempts to appeal an “Order Adopting Magistrate

Judge’s Report and Recommendation” entered by the United States District Court

Southern District of Texas Brownsville Division on March 2, 2010. Upon receipt of the

notice of appeal, the Clerk of this Court notified Sanchez that it did not appear that this

Court has jurisdiction, so that steps could be taken to correct the defect, if it could be
done. See TEX. R. APP. P. 37.1, 42.3. The Clerk further notified Sanchez that the

appeal would be dismissed if the defect was not corrected after the expiration of ten days

from receipt of the Court’s notice. In response, Sanchez has sent numerous handwritten

documents, including an “Application for Certificate of Appealability Under to Comply with

28 U.S.C. §2253.”

       The Court, having fully reviewed and considered the documents herein, concludes

that the order appealed from fails to invoke our appellate jurisdiction and is of the opinion

that the cause should be dismissed. In terms of appellate jurisdiction, each court of

appeals has appellate jurisdiction of all civil cases within its district of which the district

courts or county courts have jurisdiction when the amount in controversy or the judgment

rendered exceeds $250, exclusive of interest and costs. See TEX. GOV’T CODE ANN.

§22.220 (Vernon 2004). In this case, the order appealed from was not from a district or

county court, rather it was an order issued by the United States Southern District Court.

       The Court, having examined and fully considered the documents on file, is of the

opinion that the appeal should be dismissed for want of jurisdiction. Accordingly, the

appeal is hereby DISMISSED FOR WANT OF JURISDICTION. See TEX. R. APP. P.

42.3(a),(c).

                                                          PER CURIAM

Delivered and filed the
22nd day of July, 2010.




                                              2